DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Qian et al. (CN 110640060) in view Wang et al. (CN 108890218).  Qian discloses a method for forming a chromium (GH4169) alloy material tapered cylindrical ring from a raw material, comprising; (S1) heating the raw material ([0069],[0120]) followed by upsetting and stretching ([0070],[0120]) at least twice (secondary deformation, [0070], line 371, three times [0120], lines 634-635) to obtain a cylindrical primary alloy blank (Fig. 5a) (S2) heating the primary blank [0121], upsetting the blank having a top and bottom end (Fig. 5c) and chamfering the blank to create a tapered secondary blank (Fig. 2) with a larger diameter bottom (D01) and a lesser diameter top (D03) on a spinning machine (Fig. 7) and (S3) and (S5) backward extruding the secondary blank (Fig. 8) and locally bulging to create a bulged blank ([0035; Fig. 4) which is configured for matching a shape of a drive roller (Fig. 6) in the (S6) ring rolling of the profiled ring blank by using a radial-axial ring rolling machine in combination to form a tapered cylindrical ring (Fig. 1).
Regarding claims 2,3 and 10, Qian discloses heating of the blank to a temperature for upsetting and drawing ([0069],[0070]) up to a temperature greater than 650°C (Qian is capable of heating to a least 1000°C) ([0120],[0121]) and heating for chamfering by spinning [0122] to a chamfer angle (α).  Regarding claims 4 and 6, Qian discloses heating the blank [0123] for backward extrusion and bulging on a hydraulic press with different punches to produce a prepared ring rolling blank (Fig. 2) having a smaller diameter (D13) and chamfer angle of about 75° [0123] and a larger diameter bulge (D11).  
Qian does not disclose step (S4) of machining a bottom of the blank.  Wang teaches (embodiment 1 step (4)) that it is known to upset forge, machine and chamfer an aluminum alloy metal blank to prepare the blank for subsequent ring rolling.  Regarding claim 5, the machining of a punched hole in the blank is done with a horizontal lathe to clean defects and remove flash from the blank surface.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to machine and clean the blank of Qian prior to ring shaping as taught by Wang in order to provide a cleaned and bottom machined blank for rolling.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view Wang and further in view of Kadotani (4,869,088).  Regarding claims 7-9, Qian discloses a drive roller (7), and a tapered core roller (9) for shaping the ring blank wherein the core roller shape and drive roller (Fig. 9) roll and squeeze the blank between them (Fig. 10) but does not disclose drive shafts for the rollers.  Kadotani teaches a mandrel roller (5) having a ring shaping portion (5a) which cooperates with a support roller (4) having a ring shaping portion (4a).  The mandrel roller is attached at one shaft end (5c) to a positioner (8,9) and is driven with support rollers (13) by a drive motor (25) and the support roller (4) is driven on a drive shaft (4c) by a motor (19).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to drive the core roller and drive roller of Qian with drive shafts as taught by Kadotani in order to drive and rotate the rollers as the blank is pressed between the rollers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725